

116 HR 3807 IH: Independent Labor Secretariat for Fair Trade Deals Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3807IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Ms. Kaptur (for herself, Ms. Schakowsky, Ms. McCollum, Ms. Jackson Lee, Mr. Raskin, Mr. Tonko, Mr. Ryan, Ms. Pingree, Ms. Lee of California, Mr. Lynch, Mr. Sherman, Mr. Grijalva, Ms. Norton, Ms. Tlaib, and Mr. Rush) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require that any trade agreement eligible for expedited consideration by Congress include
			 enforceable labor standards and protections, and for other purposes.
	
 1.Short titleThis Act may be cited as the Independent Labor Secretariat for Fair Trade Deals Act. 2.Sense of CongressIt is the sense of Congress that, with respect to the labor-related provisions of all trade agreements, all parties to such agreements—
 (1)are obliged to ensure all workers in their territory, regardless of the workers’ citizenship, immigration status or national origin, the rights and freedoms guaranteed in the eight core Conventions of the International Labor Organization, including the right to strike, as part of the right to freedom of association;
 (2)are obliged to ensure acceptable conditions of work that cover all workers in their territory, regardless of the workers’ citizenship, immigration status or national origin;
 (3)should agree that all workers have the right to receive wages sufficient for them to afford, in the region of the signatory country where the worker resides, a decent standard of living for the worker and family;
 (4)should agree the work of all workers in the economy shall be deemed trade-related and therefore subject to the obligations of this chapter to earn fair wages;
 (5)should agree not to reduce labor standards, provide formal or informal exceptions to any employer, or fail to enforce such standards as to any obligation covered by the agreement;
 (6)should agree that a threat, act of intimidation, or an act of violence against any worker exercising, or attempting to exercise, any of the rights and freedoms protected by the agreement should be considered a violation of the underlying right or freedom;
 (7)should agree that the failure to investigate any such threat, act of intimidation, or act of violence, or failure to prosecute identified perpetrators of any such threat or act, should be considered a failure to enforce the underlying right or freedom and therefore a violation of the agreement;
 (8)are obliged to ensure that all trade in goods made, in whole or in part, by forced labor or the worst forms of child labor is banned outright and that no party procures goods made with forced labor or the worst forms of child labor;
 (9)are obliged to ensure that all persons have appropriate and timely access to tribunals for the enforcement of the party’s own labor laws, without undue delay;
 (10)are obliged to ensure that domestic laws and regulations provide for adequate and timely access to labor inspectors from government bodies and unions to seek timely inspections to follow up on alleged violations of the agreement;
 (11)are obliged to ensure that no person wishing to be protected by this section is excluded from such protections by virtue of being classified as a temporary worker, fixed-contract worker, subcontracted worker, independent contractor, or the like;
 (12)are obliged to ensure that domestic laws guard against employer-dominated unions or unions controlled by political parties, ensuring that unions are responsible to their members and that unions provide members with timely access to union bylaws and collective bargaining agreements; and
 (13)are obliged to ensure that workers are entitled to all rights and benefits of their primary work location regardless of their citizenship, immigration status, or national origin, and that adequate effort are made to ensure that workers are provided with access to information in their primary language and in printed format, if requested.
 3.Negotiating objectives relating to the enforcement of labor-related trade agreement provisionsSection 102(b)(10) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201(b)(10)) is amended—
 (1)by striking subparagraphs (H) and (I); and (2)by adding at the end the following:
				
 (H)to establish a Labor Secretariat, led and staffed by experienced and qualified experts in labor rights, labor standards, labor economics, or human rights, to—
 (i)address transnational issues relating to labor; (ii)monitor and enforce labor-related trade agreement provisions; and
 (iii)provide research relating to the effects of the trade agreement on jobs and communities in the countries covered by the agreement;
 (I)to empower the staff of the Secretariat, with respect to the countries covered by the agreement, to—
 (i)visit and monitor workplaces; (ii)interview workers without employer or government monitoring or interference;
 (iii)recommend changes to workplace conditions to comply with labor-related provisions of the agreement as a result of information obtained through such visits, monitoring, and interviews; and
 (iv)observe and assist the officials of relevant agencies or departments of the governments of any such countries in implementing and enforcing the labor-related provisions of the agreement;
 (J)to provide that the Secretariat shall have the authority to originate and pursue dispute settlements under the enforcement procedures of the agreement when it determines that meaningful progress toward the implementation of the recommendations of the Secretariat has ceased or that a signatory to the agreement is persistently out of compliance with one or more of the labor-related provisions of the agreement;
 (K)to require arbitrators presiding over a dispute brought by the Secretariat pursuant to such authority to—
 (i)have expertise in international labor rights and standards or international human rights protections;
 (ii)base their decisions on guidance from the ILO, including in the form of conventions, reports, or recommendations; and
 (iii)ensure that such arbitrators may seek technical assistance or expert reports from the ILO for the settlement of such dispute, including by extending the duration of the panel for purposes of obtaining such assistance;
 (L)to ensure that such arbitrators have the power to impose sanctions on specific workplaces, employers, industries, or sectors, as well as on signatory parties as a whole, in the form of suspension of benefits under the agreement, in order to enforce the decisions and ensure that the labor-related provisions of the agreement are fully implemented and enforced;
 (M)to provide that no signatory to the trade agreement may have veto power over the activity of the Secretariat or may control, prevent, or delay Secretariat activities;
 (N)to provide a robust enforcement system, that may also include access to the domestic judicial system of a signatory to the agreement, to compel action from the Secretariat on behalf of interested parties, including workers, unions, or employers, if the Secretariat has not timely met its obligations under the agreement or if a party declines to suspend benefits as directed by the arbitrators;
 (O)to establish a Wages and Standards Working Group— (i)to study, review and consider the impact of the trade agreement on wages, benefits, labor rights, working conditions, inequality, disparities and the creation of stable, secure, family-wage order to create a cycle of continuous improvement in the implementation of the agreement; and
 (ii)to monitor and evaluate the work of the Secretariat; (P)to establish an Expert Wages Panel—
 (i)to provide advice to the signatories of the agreement relating to changes to national wage laws and rates in order to improve standards of living in the trade agreement region; and
 (ii)to advise the Secretariat with respect to allegations that goods or services traded pursuant to the agreement have failed to meet the commitments made in such agreement relating to labor protections;
 (Q)to ensure that migrant workers, regardless of immigration status, who are subject to the jurisdiction of any signatory to the agreement are afforded the same rights and remedies available to citizens or nationals of such signatories under the agreement; and
 (R)to establish transnational standards of employment relations among signatories to the agreement that provide for the establishment of transnational unions and collective agreements with common employers and other transnational requirements to ensure that workers for supranational employers have the capacity to engage in supranational bargaining..
			